Case 20-14586-elf       Doc 39     Filed 08/25/21 Entered 08/25/21 14:54:28            Desc Main
                                   Document      Page 1 of 6



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________
IN RE:                               :               CHAPTER 13
                                     :
      TIMOTHY GIBSON                 :               BANKRUPTCY NO: 20-14586-ELF
                                     :
                                     :               HEARING DATE: SEPTEMBER 21, 2021
      Debtor                         :               AT 9:30 A.M. COURTROOM 1
                                     :               900 MARKET STREET
                                     :               PHILADELPHIA, PA 19107
____________________________________

         NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE

       YOKE RENG TAN has filed a Motion for Relief from the Automatic Stay seeking an
Order allowing them to exercise any and all legal rights and remedies with respect to the
possession of the premises located at 2238 GLENVIEW STREET, Philadelphia, PA 19149.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult an attorney.)

        1. If you do not want the Court to grant the relief sought in the Motion or if you want the
court to consider your views on the Motion, then on or before September 15, 2021 you or your
attorney must do the following:

       (a)            file an answer explaining your position at:

                      Clerk United States Bankruptcy Court
                      Robert N.C. Nix Building
                      900 Market Street, Suite 400
                      Philadelphia, PA 19107

      If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early
enough so that it will be received on or before the date stated above; and

       (b)            mail a copy to the movant’s attorney at:

                      Howard G. Ford, Esquire
                      4256 Castor Avenue
                      Philadelphia, PA 19124
Case 20-14586-elf   Doc 39    Filed 08/25/21 Entered 08/25/21 14:54:28            Desc Main
                              Document      Page 2 of 6



         2.    If you or your attorney do not take the steps described in paragraph 1(a)
               and 1(b) above and attend the court may enter an order granting the relief
               requested in the Motion.

         3.    A hearing on the Motion is scheduled to be held before the Honorable Eric
               L. Frank, United States Bankruptcy Judge on SEPTEMBER 21, 2021 at
               9:30 a.m in Courtroom 1, United States Bankruptcy Court, Robert N.C.
               Nix Building, 900 Market Street, Philadelphia, PA 19107.

         4.    If a copy of the Motion is not enclosed, a copy of the Motion will be
               provided to you if you request a copy from the attorney named in
               paragraph 1(b).

         5.    You may contact the Bankruptcy Clerk’s Office at 215-408-2800 to find
               out whether the hearing has been canceled because no one filed an answer.



  Date: AUGUST 3, 2021
Case 20-14586-elf    Doc 39     Filed 08/25/21 Entered 08/25/21 14:54:28        Desc Main
                                Document      Page 3 of 6



                IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  ____________________________________
  IN RE:                               :            CHAPTER 13
                                       :
        TIMOTHY GIBSON                 :            BANKRUPTCY NO: 20-14586-ELF
                                       :
              Debtor                   :
  ____________________________________

                                          ORDER


         AND NOW, this ________________day of _____________________, 2021,

  upon consideration of the Motion for Relief from the Automatic Stay filed by YOKE

  KENG TAN (the “Motion”) and after notice thereof, and an opportunity to be heard, and

  cause therefore having been shown, it is hereby

         ORDERED that the automatic stay is vacated to permit the property owner to

  resume an action in the Commonwealth of Pennsylvania for possession of the premises

  located at 2238 GLENVIEW STREET, PHILADELPHIA, PA 19149.

         ORDERED that the automatic stay does not apply in this case and does not stay

  the Movant from obtaining possession of the premises located at 2238 GLENVIEW

  STREET, PHILADELPHIA, PA 19149.



                                              BY THE COURT:

                                              __________________________________
                                              Honorable Eric L. Frank
                                              U.S. Bankruptcy Judge
Case 20-14586-elf     Doc 39     Filed 08/25/21 Entered 08/25/21 14:54:28            Desc Main
                                 Document      Page 4 of 6



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  ____________________________________
  IN RE:                               :               CHAPTER 13
                                      :
        TIMOTHY GIBSON                :                BANKRUPTCY NO: 20-14586-ELF
                                       :
                                       :               HEARING DATE: SEPTEMBER 21, 2021
        Debtor                         :               AT 9:30 A.M. COURTROOM 1
                                       :               900 MARKET STREET
                                       :               PHILADELPHIA, PA 19107
  ____________________________________


               MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         YOKE KENG TAN, hereinafter referred to as the “Owner,” by and through their

  undersigned counsel, Howard G. Ford, Esquire, hereby moves this Honorable Court for

  an Order permitting relief from the automatic stay with respect to the property located at

  2238 GLENVIEW STREET, Philadelphia, PA 19149, and in support thereof, avers as

  follows:

         1.      On December 14, 2020 (the “Petition Date”), TIMOTHY GIBSON (the

  “Debtor”) filed a voluntary Chapter 13 petition in the Eastern District of Pennsylvania.

         2.      YOKE KENG TAN is the owner of a residential property located at 2238

  GLENVIEW STREET, Philadelphia, PA 19149 (the “Premises,”) having acquired same

  via a private sale that occurred on, or about, March 26, 2013.

         3.      Debtor entered into a lease agreement for Premises with Owner on or

  about March 3, 2019 for a current term of month-to-month. See Lease Agreement

  attached hereto and incorporated herein as Exhibit “A.”
Case 20-14586-elf     Doc 39     Filed 08/25/21 Entered 08/25/21 14:54:28              Desc Main
                                 Document      Page 5 of 6



         4.      This matter is a core proceeding and this Court has jurisdiction pursuant to

  28 U.S.C. Section 1334. Venue is proper pursuant to 28 U.S.C. Sections 1408 and 1409.

  Movant seeks relief pursuant to 11 U.S.C. Section 362(d) and FRBP 4001 and 9014.

         5.      Owner filed a landlord-tenant action in Philadelphia County Municipal

  Court against the Debtor on February 10, 2020 with an initial court date scheduled for

  April 17, 2020.

         6.      Due to Covid-19, the Court closed and thereafter rescheduled the landlord-

  tenant matter for December 1, 2020. See Municipal Court Dockets attached hereto and

  incorporated herein as Exhibit “B.”

         7.      Prior to the court closure, the Debtor was notified that the Owner was

  terminating the month-to-month lease agreement due to the lease expiration and habitual

  non-payment of rent. See Lease Termination Notice attached hereto and incorporated

  herein as Exhibit “C.”

         8..     The Debtor no longer has a valid right to possession of the Subject

  Premises.

         8.      Movant is entitled to relief from the automatic stay for cause, including

  the lack of adequate protection, as the Debtor does NOT have equity in the Subject

  Premises, the Subject Premises is NOT necessary for an effective reorganization and the

  Debtor no longer has a valid interest in the Subject Premises.

         9.      In the alternative, the Debtor has not adopted the lease and/or made any

  payments to the Owner since initiation of this action and, as such, the real estate is not

  property of the estate and not subject to the automatic stay.
Case 20-14586-elf     Doc 39     Filed 08/25/21 Entered 08/25/21 14:54:28              Desc Main
                                 Document      Page 6 of 6



         10.     “Cause” exists to grant the Owner relief from the automatic stay because

  the Owner’s interest in the Premises is not adequately protected since the Debtor has

  failed to pay any rent and/or vacate the Subject Premises since the Petition Date.

         11.     Accordingly, the Owner is entitled to relief from the automatic stay for

  cause pursuant to Section 362(d) of the United State Bankruptcy Code, to exercise rights,

  remedies and privileges with respect to the Premises.

         WHEREFORE, YOKE KENG TAN, respectfully requests that this Court enter an

  Order: a) vacating the automatic stay of Section 362 of the United States Bankruptcy

  Code to permit it to exercise all of his rights, remedies and privileges with respect to the

  Premises; b) granting such other and further relief as this Court deems necessary and just.



                                                 Respectfully Submitted,

                                                 Howard G. Ford, Esquire
                                                 ___________________________
                                                 Howard G. Ford, Esquire
                                                 4256 Castor Avenue
                                                 Philadelphia, PA 19124

  Dated: August 25, 2021
